                                               Entered on Docket
                                               August 16, 2021
                                               EDWARD J. EMMONS, CLERK
                                               U.S. BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF CALIFORNIA

  1   SELWYN D. WHITEHEAD, ESQ. (CSB No. 236391)
      LAW OFFICES OF SELWYN D. WHITEHEAD
  2   4650 Scotia Avenue
      Oakland, CA 94605                The following constitutes
  3   Tel: (510) 632-7444              the order of the court. Signed August 16, 2021
      Fax: (510) 856-5180
  4   Email: selwynwhitehead@yahoo.com

  5   JULYN M. PARK (CSB No. 213429)
      DEIRDRE M. DIGRANDE (CSB No. 199766)
                                          ________________________________________
  6   LOCKHART PARK, LLP                  Stephen L. Johnson
      4655 Old Ironsides Drive, Suite 250 U.S. Bankruptcy Judge
  7   Santa Clara, CA 95054-1854
      Tel: (408) 416-2929
  8   Fax: (855) 368-1020
      Email: jpark@lockhartpark.com
  9           ddigrande@lockhartpark.com

 10   Attorneys for Creditors
      JEFF HANNA and AMALIA HANNA
 11

 12                            UNITED STATES BANKRUPTCY COURT

 13                            NORTHERN DISTRICT OF CALIFORNIA

 14                                       SAN JOSE DIVISION

 15

 16   In re:                                            Bk. Case No. 20-50469-SLJ

 17   MORDECHAI KOKA,                                   Chapter 11

 18               Debtor.                               ORDER SHORTENING TIME AND
                                                        SETTING HEARING ON APPROVAL OF
 19                                                     THE DISCLOSURE STATEMENT
                                                        CONTAINED IN CREDITORS JEFF AND
 20                                                     AMALIA HANNA PROPOSED
                                                        COMBINED PLAN OF
 21                                                     REORGANIZATION

 22

 23            Having considered the Renewed Ex Parte Application for Order Shortening Time [Dkt.

 24   No. 217] filed by creditors Jeff and Amalia Hanna for a hearing on approval of the Disclosure

 25   Statement contained in their Proposed Combined Plan of Reorganization (“the Hannas’ Plan”)

 26   [Dkt. No. 212] and finding good cause therefore, the Court hereby orders as follows:

 27   ////

 28   ////
                                                        -1-
                          Order Shortening Time and Setting Hearing on Disclosure Statement
Case: 20-50469      Doc# 218 Filed: 08/16/21  Case No.Entered:    08/16/21 14:34:34 Page 1 of 2
                                                        20-50469-SLJ
  1          1.     The Renewed Ex Parte Application is GRANTED;

  2          2.     The hearing on the approval of the Disclosure Statement contained in the Hannas’

  3   Plan shall take place on September 2, 2021 at 1:30 p.m.

  4          3.     Creditors Jeff and Amalia Hanna shall file and serve a notice of hearing in
                                                                3017-1(a)
  5   compliance with the provisions of Bankruptcy Local Rule 3017(a). except as modified herein:

  6          IT IS SO ORDERED.

  7                    a. The Hannas shall file and serve notice of hearing no later than August 17,
                       2021.
  8                    b. Any objection to the disclosure statement shall be filed no later than August
  9                    30, 2021.        ***END OF ORDER***

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                      -2-
                        Order Shortening Time and Setting Hearing on Disclosure Statement
Case: 20-50469    Doc# 218 Filed: 08/16/21  Case No.Entered:    08/16/21 14:34:34 Page 2 of 2
                                                      20-50469-SLJ
